Addendum Opinion
pee Curiam,
On May 4, 1973, this Court reversed the several judgments of sentence in Commonwealth v. Campana, 452 Pa. 233, 304 A.2d 432 (1973).1 Three opinions were filed in support of our judgments, none of which obtained the approval of a majority of this Court.2
Subsequently a petition for writ of certiorari was submitted to the United States Supreme Court. On October 9, 1973, the Supreme Court granted the petition for writ of certiorari, vacated this Court’s judgments, and remanded the causes in Campmta to us to consider whether our judgments were based on federa] or state grounds. Pennsylvania v. Campana, 414 U.S. 808, 94 S. Ct. 73 (1973). Accordingly, we file this per curiam addendum opinion.
There are, of course, indications in some of the opinions supporting our judgments that a basis for the judgments was to be found in federal constitutional problems. However, there are also separate reasons advanced for the result that do not stand on a view of federal constitutional requirements.
Our supervisory power over state criminal proceedings is broad,3 and this Court need not, as a matter of state law, limit its decision to the minimum requirements of federal constitutional law. E.g., Commonwealth v. Mills, 447 Pa. 163, 286 A.2d 638 (1971);4 *625Commonwealth v. Blackman, 446 Pa. 61, 285 A.2d 521 (1971);5 Commonwealth v. Ware, 446 Pa. 52, 284 A. 2d 700 (1971), order granting cert. vacated and cert. denied, 406 U.S. 910, 92 S. Ct. 1606 (1972);6 Commonwealth v. McIntyre, 417 Pa. 415, 208 A.2d 257 (1965).7 *626See Commonwealth v. Willman, 434 Pa. 489, 491, 255 A.2d 534, 535 (1969). Compare Santobello v. New York, 404 U.S. 257, 92 S. Ct. 495 (1971) (decided Dec. 20, 1971), with Commonwealth v. Alvarado, 442 Pa. 516, 276 A.2d 526 (1971) (decided Apr. 22, 1971).
This Court views our May 4, 1973 judgments in Campana as state law determinations pursuant to our supervisory powers.
The result this Court reached in Campana is entirely in harmony with section 110 of our Crimes Code, which became effective shortly after our decision and is now in effect. 18 Pa. S. §110 (1973) (effective June 6, 1973).8 Section 110 bars in described circumstances *627subsequent state prosecutions for “any offense based *628on the same conduct or arising from the same criminal episode . . . Id. at § 110(1) (ii).

 We reversed the judgments of sentence at No. 151 September Term, 1968, Lycoming County, No. 255 September Sessions, 1968, Berks County, and No. 520 April Sessions, 1969, Allegheny County, and affirmed the judgment of sentence at No. 325 October Sessions, 1968, Allegheny County.


 Three justices joined the plurality opinion. Three justices concurred in the result, with two justices joining in one concurring opinion, and another justice filing a separate concurring opinion. A dissenting opinion was also filed.


 See Pa. Const art V, § 10.


 This Court in Commonwealth v. Mills, 447 Pa. 163, 286 A.2d 638 (1971), went beyond the minimum standard required by the federal constitution and held as a matter of state law that “in *625Pennsylvania a second prosecution and imposition of punishment for the same offense will not be permitted unless it appears from the record that the interests of the Commonwealth of Pennsylvania and the jurisdiction which initially prosecuted and imposed punishment are substantially different.” Id. at 171-72, 286 A.2d at 642 (footnote omitted).


 In Commonwealth v. Blackman, 446 Pa. 61, 285 A.2d 521 (1971), we were asked to reconsider, in light of North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970), our earlier holding in Commonwealth v. Roundtree, 440 Pa. 199, 269 A.2d 709 (1970). Roundtree held that a defendant’s plea of guilty was not to be accepted as a knowing and voluntary act if the defendant also testifies to what is in effect a complete defense of the crime charged. We declined in Blackman to reconsider our earlier decision, because we believed that “[a]lthough our statement in Bound-tree may not be constitutionally required, we are still convinced of its wisdom.” Blackman, supra at 64, 285 A.2d at 522.


 The issue in Commonwealth v. Ware, 446 Pa. 52, 284 A.2d 700 (1971), concerned the applicability of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966). In reaching our result we looked to the United States Supreme Court’s decision in Johnson v. New Jersey, 384 U.S. 719, 86 S. Ct. 1772 (1966), which held that Miranda applied to cases in which the trial began after the date of decision in Miranda. Our holding in Ware stated that “we are in agreement with the rationale of Johnson, and . . . affirm it as a matter of state law.” Ware, supra at 58, 284 A.2d at 703.
The United States Supreme Court granted a writ of certiorari in Ware on March 20, 1972. Pennsylvania v. Ware, 405 U.S. 987, 92 S. Ct. 1254 (1972). On April 24, 1972, the Supreme Court vacated its earlier order and denied the petition for a writ of certiorari, “it appearing that the judgment below rests upon an adequate state ground.” Pennsylvania v. Ware, 406 U.S. 910, 92 S. Ct. 3606 (1972).


 The appellant in Commonwealth v. McIntyre, 417 Pa. 415, 208 A.2d 257 (1965), was granted a new trial because the Commonwealth employed for impeachment purposes the conviction records of four burglaries committed subsequent to the crime for which he was being tried. “We [did] not decide the claim on constitution*626al grounds. It [was] enough that we [were] led to preclude the practice under our supervisory power . ...” Id. at 419, 208 A.2d at 259.


 Section 110 of our Crimes Code sets forth the following standards:
“When prosecution barred by former prosecution for different offense
Although a prosecution is for a violation of a different provision of the statutes than a former prosecution or is based on different facts, it is barred by such former prosecution under the following circumstances:
(1) The former prosecution resulted in an acquittal or in a conviction as defined in section 109 of this title (relating to when prosecution barred by former prosecution for same offense) and the subsequent prosecution is for:
(i) any offense of which the defendant could have been convicted on the first prosecution;
(ii) any offense based on the same conduct or arising from the same criminal episode, if such offense was known to the appropriate prosecuting officer at the time of the commencement of the first trial and was within the jurisdiction of a single court unless the court ordered a separate trial of the charge of such offense; or
(iii) the same conduct, unless:
(A) the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of such offenses is intended to prevent a substantially different harm or evil; or
*627(B) the second offense was not consummated when the former trial began.
(2) The former prosecution was terminated, after the indictment was found, by an acquittal or by a final order or judgment for the defendant which has not been set aside, reversed or vacated and which acquittal, final order or judgment necessarily required a determination inconsistent with a fact which must be established for conviction of the second offensa
(3) The former prosecution was improperly terminated, as improper termination is defined in Section 109 of this title (relating to when prosecution barred by former prosecution for same offense) and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.” 18 Pa. S. § 110 (1973).
The definitions referred to in section 110 are provided by section 109.
“When prosecution barred by former prosecution for the same offense
When a prosecution is for a violation of the same provision of the statutes and is based upon the same facts as a former prosecution, it is barred by such former prosecution under the following circumstances:
(1) The former prosecution resulted in an acquittal. There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense, although the conviction is subsequently set aside.
(2) The former prosecution was terminated, after the indictment had been found, by a final order or judgment for the defendant, which has not been set aside, reversed, or vacated and which necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.
(3) The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction which has not been reversed or vacated, a verdict of guilty which has not been set aside and which is capable of supporting a judgment, or a plea of guilty accepted by the court. In the latter two cases failure to enter judgment must be for a reason other than a motion of the defendant.
*628(4) The former prosecution was improperly terminated after the first witness was sworn but before a verdict, or after a plea of guilty was accepted by the court.” Id. § 109.